Case 1:13-cv-01880-RMC Document 61 Filed 08/19/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA,
ex rel. AMELIORATE PARTNERS, LLP,

Plaintiff, Civil Action No. 13-1880 (RMC)

Vv.

ADS TACTICAL, INC. et al.,

Defendants.

Nee ee ee eee eee ee ee SS”

 

RELATOR’S RESPONSE TO COURT’S ORDER TO SHOW CAUSE
On August 14, 2019, the Court entered an order to show cause “why in light of the most
recent orders the case should not be closed.” Minute Order to Show Cause of Aug. 14, 2019.
Relator Ameliorate Partners, LLP agrees that the case should be closed as all claims have now
been resolved in this action. See ECF No. 57 (entering dismissal of claims against Luke Hillier,

noting that all claims are now resolved).

Dated: August 19, 2019 Respectfully submitted,

By: A ettl

W. SCOTT SIMMER

ANDREW M. MILLER

BARON & BUDD, P.C.

600 New Hampshire Ave., NW, 10" Floor
Washington, DC 20037

(202) 333-4562

Attorneys for Relator Ameliorate Partners, LLP
Case 1:13-cv-01880-RMC Document 61 Filed 08/19/19 Page 2 of 2

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on this 19th day of August, 2019, I caused a true and correct
copy of the foregoing to be served on the Government by first-class mail to:

Brian Hudak
Assistant United States Attorney
555 Fourth Street, NW
Washington, DC 20530
(202) 252-2549

Because this action is under seal pursuant to 31 U.S.C. § 3729, et seq., defendants have not been

served with copies of the foregoing, and Relator’s response has not been served on any other party.

4 “(Us

ANDREWIM. MILLER

BARON &BUDD, P.C.

600 New Hampshire Ave., NW, 10" Floor
Washington, DC 20037

(202) 333-4562

Attorney for Relator Ameliorate Partners, LLP
